   Case 1:17-cr-00372-JS-GRB Document 470 Filed 08/08/19 Page 1 of 4 PageID #: 2534

                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
  WK                                                    271 Cadman Plaza East
  F. #2016R01805                                        Brooklyn, New York 11201


                                                        August 8, 2019

  By Email and ECF

  All Counsel on Attached Appendix A


                  Re:   United States v. Jeffrey Chartier, et al.
                        Criminal Docket No. 17-372 (JS)

  Dear Counsel:

                 Enclosed please find discovery provided by the government in accordance with Rule 16
  of the Federal Rules of Criminal Procedure. This disclosure, which pertains to defendant Lawrence
  Isen, supplements the government’s earlier disclosures. The government again requests reciprocal
  discovery from the defendants.

                 The government has made the following materials available at First Choice Copy (“First
  Choice”) for reproduction to the defendants:

                      Source                               First Bates                     Last Bates
Alpine Securities – Trading Records – RBNW             EDNY-PTP_000509842              EDNY-PTP_000510430
ATT – Communication Records – RBNW                     EDNY-PTP_000510431              EDNY-PTP_000512099
Comcast – Communication Records – RBNW                 EDNY-PTP_000512100              EDNY-PTP_000512101
CSC Holdings - Communication Records –
                                                       EDNY-PTP_000512102              EDNY-PTP_000512152
RBNW
Interactive Brokers – Trading Records – RBNW           EDNY-PTP_000512153              EDNY-PTP_000512317
JP Morgan Chase – Bank Records – RBNW                  EDNY-PTP_000512318              EDNY-PTP_000512319
Platinum Stock Transfer – Trading Records –
                                                       EDNY-PTP_000512320              EDNY-PTP_000516365
RBNW
Verizon – Communication Records – RBNW                 EDNY-PTP_000516366              EDNY-PTP_000516367
Verizon Wireless – Communication Records –
                                                       EDNY-PTP_000516368              EDNY-PTP_000517010
RBNW
Wells Fargo Bank – Bank Records – RBNW                 EDNY-PTP_000517011              EDNY-PTP_000517360
Alpine Securities – Trading Records – RBNW             EDNY-PTP_000575204              EDNY-PTP_000586176
ATT – Communication Records – RBNW                     EDNY-PTP_000586177              EDNY-PTP_000592036
Comcast – Communication Records – RBNW                 EDNY-PTP_000592037              EDNY-PTP_000592048
    Case 1:17-cr-00372-JS-GRB Document 470 Filed 08/08/19 Page 2 of 4 PageID #: 2535
  Defense Counsel
  August 8, 2019
  Page 2


                    Source                                First Bates                    Last Bates
COR Clearing – Trading Records – RBNW                 EDNY-PTP_000592049             EDNY-PTP_000594437
Cox Communications – Communication Records
                                                      EDNY-PTP_000594438             EDNY-PTP_000594443
– RBNW
CSC Holdings – Communication Records –
                                                      EDNY-PTP_000594444             EDNY-PTP_000594459
RBNW
E*Trade Financial – Trading Records – RBNW            EDNY-PTP_000594460             EDNY-PTP_000594795
Fidelity Brokerage Services – Trading Records –       EDNY-PTP_000594796             EDNY-PTP_000597531
RBNW
Interactive Brokers – Trading Records – RBNW          EDNY-PTP_000597532             EDNY-PTP_000599177
JP Morgan Chase – Bank Records – RBNW                 EDNY-PTP_000599178             EDNY-PTP_000599722
Lek Securities – Trading Records – RBNW               EDNY-PTP_000599723             EDNY-PTP_000600017
Santander Bank – Bank Records – RBNW                  EDNY-PTP_000600018             EDNY-PTP_000600093
Sprint – Communication Records – RBNW                 EDNY-PTP_000600094             EDNY-PTP_000600341
TD Ameritrade – Trading Records – RBNW                EDNY-PTP_000600342             EDNY-PTP_000600520
Verizon – Communication Records – RBNW                EDNY-PTP_000600521             EDNY-PTP_000600525
Valley National Bank – Bank Records – RBNW            EDNY-PTP_000600526             EDNY-PTP_000600936
Verizon Wireless – Communication Records –
                                                      EDNY-PTP_000600937             EDNY-PTP_000602105
RBNW
Fidelity Brokerage Services – Trading Records –       EDNY-PTP_000602106             EDNY-PTP_000602106
RBNW

                  Where affidavits concerning the authenticity of business records are included herein or in
  previous discovery productions, per Federal Rules of Evidence 803(6) and 902(11) the government
  intends to proffer those records into evidence at trial as self-authenticating. See United States v.
  Komasa, 767 F.3d 151 (2d Cir. 2014).
 Case 1:17-cr-00372-JS-GRB Document 470 Filed 08/08/19 Page 3 of 4 PageID #: 2536
Defense Counsel
August 8, 2019
Page 3


               You may obtain copies of the materials listed above by contacting Joseph Meisner at First
Choice at 718-381-1480, extension 212, and referencing the print order number provided by email. First
Choice is located at 52-08 Grand Avenue, Maspeth, New York 11378.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York


                                            By:               /s/
                                                    Whitman G.S. Knapp
                                                    Assistant U.S. Attorney
                                                    (718) 254-6107


cc:    Clerk of the Court (JS) (by ECF)
Case 1:17-cr-00372-JS-GRB Document 470 Filed 08/08/19 Page 4 of 4 PageID #: 2537



                             APPENDIX A: DEFENSE COUNSEL


Robert P. LaRusso, Esq.
LaRusso Conway & Bartling LLP
300 Old Country Road, Ste. 341
Mineola, New York 11501

Kevin J. Keating, Esq.
Law Office of Kevin J. Keating
666 Old Country Road, #501
Garden City, New York 11530

John F. Kaley, Esq.
Doar Rieck Kaley & Mack
217 Broadway, Ste. 707
New York, New York 10007

Joseph W. Ryan, Jr., Esq.
Melville Law Center
225 Old Country Road
Melville, New York 11747-3111
